Citation Nr: 1507646	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to May 12, 2014, and higher than 20 percent since, for lumbar back strain.  

2.  Entitlement to an initial compensable rating prior to May 12, 2014, and higher than 10 percent since, for left ankle sprain and tendonitis.  

3.  Entitlement to an initial rating higher than 10 percent for left subscapularis muscle strain of the left shoulder.  

4.  Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001, from November 2003 to April 2005, and from August 2008 to October 2009.  His DD Form 214 shows he is a combat Veteran, as evidenced by his receipt of the Combat Infantryman Badge (CIB).  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, a local Decision Review Officer (DRO) hearing was held at the RO.  The Veteran also more recently testified at another hearing at the RO in November 2014, this time however before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The hearing transcripts have been associated with the electronic (i.e., paperless) claims file, so are of record.  This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


The claim for service connection for a lung disorder requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for an increased rating for the subscapularis muscle strain of the left shoulder and, since withdrawn, summarily dismissing the claims for higher ratings for the lumbar back strain and left ankle sprain and tendonitis.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this case, the Veteran indicated at the outset of his November 2014 Travel Board hearing that he is withdrawing his claims for higher ratings for his lumbar back strain and left ankle sprain and tendonitis since he is content - so satisfied - with the increased ratings he received for these disabilities during the pendency of this appeal.

2.  The subscapularis muscle strain of his left shoulder is manifested by complaints of pain and some limited movement, but the restriction is not at the shoulder level, or lower, nor is there any ankylosis or impairment of the humerus, clavicle, or scapula.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the claims for higher ratings for the lumbar back strain and left ankle sprain and tendonitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria are not met, however, for a rating higher than 10 percent for the subscapularis muscle strain of the left shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.45, 4.59. 4.71a, Diagnostic Code (DC) 5201 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss an appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  

Here, at the outset of the November 2014 Travel Board hearing, so prior to the promulgation of a decision in this case, the Veteran indicated that he is withdrawing his claims for higher ratings for his lumbar back strain and left ankle sprain and tendonitis since he is satisified with the greater ratings he received for these disabilities during the pendency of this appeal.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.  

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

With respect to the claim for a higher rating for his left shoulder disability, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  

An October 2012 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his left shoulder disability.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice provided, certainly not shown that any such error is outcome determinative of this claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA also has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion if needed to assist in making a decision on this claim.  To satisfy this additional obligation, the Veteran's VA records have been obtained and associated with the electronic file for consideration.  There is no suggestion of private records relevant to this claim, so also needing to be obtained.

The Veteran was also provided VA compensation examinations that, collectively, contain a description of the history of his left shoulder disability, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating this disability in relation to the applicable rating criteria.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, as already alluded to, the Veteran also testified at a Travel Board hearing and, prior to that, at a hearing before a local DRO.  The hearings were in compliance with proper procedure as the presiding VLJ of the Board, the undersigned, as well as the DRO, explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearings.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran and his representative have not made the RO or Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during the hearings.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

III.  The Merits of the Increased-Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis).  Functional loss 

due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  When the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has a 10 percent rating for the subscapularis muscle strain of his left shoulder under 38 C.F.R. § 4.71a, DC 5201.  DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20-percent disabling if affecting the major (meaning dominant) shoulder and 20-percent disabling, as well, if instead affecting the minor shoulder.  Limitation of motion of the arm to midway between the side and shoulder level is rated as 30-percent disabling if affecting the major shoulder and as 20-percent disabling if instead affecting the minor shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated as 40-percent disabling if affecting the major shoulder and as 30-percent disabling if affecting the minor shoulder.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.

In this case, the evidence shows the Veteran is right-handed.  Consequently, for rating purposes, his left shoulder is his minor upper extremity.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2014).  

In June 2010, the Veteran had a VA examination through QTC Medical Services for his service-connected left shoulder disability.  He complained of having weakness, stiffness, and tenderness in this shoulder, but no swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  He additionally described experiencing pain in his left arm, along with numbness and tightness around the muscles and shoulder area.  He said that "pain all day" is his overall functional impairment.  He reported having flare-ups approximately two times per week, often lasting for approximately two hours.  

He claimed that, during the flare-ups, the pain is a 7 out of 10 in terms of intensity, usually precipitated by physical activity, and alleviated by rest.  He added that, during flare-ups, he endures pain in the left upper back when lifting his arms above his head and stiffness in his left shoulder.  He denied having any difficulty with standing or walking, receiving medical treatment for this shoulder, being hospitalized for it, or having any surgery for it.  He also admitted to not having any incapacitating episodes involving this shoulder within the past 12 months or joint replacement.  

On objective physical examination and testing of this shoulder, the examiner noted that it showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, or drainage.  Range-of-motion testing showed flexion to 140 degrees with pain at 120 degrees, abduction to 155 degrees with pain at 150 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  Repetitive range-of-motion testing revealed flexion to 140 degrees, abduction to 155 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  The examiner noted there was no additional degree of limitation of motion, and the left shoulder was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological testing demonstrated motor function of the upper extremities to be within normal limits, and sensory examination to pinprick/pain, touch, position, vibration, and temperature were equally and bilaterally intact.  The left upper extremity reflexes reflected biceps jerk 2+ and triceps jerk 2+.  X-rays of this shoulder were deemed to be within normal limits.  The examiner diagnosed left subscapularis muscle strain.  The examiner explained that the subjective factor is left upper back pain and objective factors are the X-ray findings and tenderness at the left scapula upon range-of-motion testing.  

The Veteran underwent another VA compensation examination for his service-connected left shoulder disability in May 2014.  According to the Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ), he reported having chronic pain since his initial injury in service.  He admitted to having no functional loss of strength or ability to perform full range-of-motion testing.  He also denied having any flare-ups associated with this service-connected disability.  

Physical-examination testing of the left shoulder revealed no tenderness on palpation of the acromioclavicular (AC) joint, but the presence of localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of this shoulder.  There was no guarding of this shoulder, and muscle strength testing showed normal strength for this shoulder on abduction and forward flexion.  The examiner also noted the absence of ankylosis of the glenohumeral articulation.  Hawkins' impingement, empty-can, and external rotation/infraspinatus strength testing were all negative.  However, results from the lift-off subscapularis testing were positive.  The examiner explained this positive result is indicative of a subscapularis tendinopathy or tear.  Range-of-motion testing showed flexion to 180 degrees with painful motion at 180 degrees (so not until the endpoint) and abduction to 180 degrees with painful motion at 180 degrees (so again not until the endpoint).  On repetitive-use testing (three repetitions), both left shoulder flexion and abduction continued to be to 180 degrees.  The examiner determined that the Veteran had no additional limitation in range of motion of the shoulder and arm following repetitive-use testing, but reported having functional loss and/or functional impairment of the left shoulder and arm.  The examiner explained that the Veteran had no functional loss of the left upper extremity attributable to the claimed disability, but displayed pain on movement.  The examiner added that pain, weakness, fatigue, lack of endurance, or incoordination would not cause any additional limitations in range-of-motion testing.  X-rays showed a slight altered contour of the left clavicle, suggesting an old injury, but no signs of consequent arthritis.  This additional examiner confirmed the prior diagnosis of subscapularis muscle sprain of the left shoulder.  

In considering this evidence of record, the Board concludes that the Veteran is not entitled to a higher initial rating for his service-connected left shoulder disability.  There is no indication this disability causes limitation of motion of his left arm at the shoulder level (i.e., to 90 degrees), or to midway between his side and shoulder level (i.e., to 45 degrees), and thus, he is not entitled to a rating higher than 10 percent under DC 5201.  For him to be entitled to the next-higher 20 percent rating, at minimum, the evidence would have to show limitation of motion of his arm at shoulder level, which, to reiterate, is essentially 90 degrees of abduction.  The medical and other evidence of record fails to show that the range of motion of his left arm is limited to shoulder level or lower.  

During the two VA examinations in June 2010 and May 2014, the Veteran demonstrated abduction far greater - to 155 degrees, 150 degrees with pain, and 180 degrees, so far exceeding the 90-degree limitation required in DC 5201 for the next higher rating of 20 percent.  Therefore, an initial rating exceeding 10 percent for his service-connected left shoulder disability is unwarranted.  

The Board also has considered evaluating the Veteran's left shoulder disability under other potentially applicable DCs in determining whether it is deserving of a rating greater than 10 percent.  But his left shoulder is not ankylosed since he demonstrated movement of this shoulder in all planes of excursion during his June 2010 and May 2014 VA examinations.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

The record on appeal equally is devoid of any competent and credible indication of impairment of the humerus, clavicle, or scapula.  Thus, DCs 5200, 5202, and 5203 are not for application in this case, either.  

The Board additionally has considered whether, due to additional limitation of motion owing to pain, swelling, weakness, or premature or excess fatigability, the Veteran's service-connected left shoulder disability more nearly approximates the next-higher 20 percent rating under DC 5201.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges his continuing complaints of pain in his left shoulder.  The Board also is mindful of the June 2010 and May 2014 examiners' observation of pain and the June 2010 examiner's observation of tenderness in the left shoulder.  However, at both VA examinations, the examiners noted that the range of motion functionally of the left shoulder was not further limited on repetitive motion above and beyond the restriction indicated.  Thus, the Board finds that any functional impact of pain and tenderness associated with the Veteran's service-connected left shoulder disability has been contemplated in the 10 percent rating currently assigned since, based on the results of the range-of-motion testing, he would at most be entitled to the most minimum 0 percent rating were it not for consideration of this pain and tenderness, therefore acknowledgement of it.  

Moreover, since the Veteran has not shown entitlement to a rating higher than 10 percent for his left shoulder disability at any time since the effective date of his award, the Board cannot "stage" this rating under Fenderson.

For these reasons and bases, the preponderance of the evidence is against this claim for a rating higher than 10 percent for the left shoulder disability and, as such, the claim must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  

Extra-schedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board as well has considered whether he is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


According to the holding Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, though, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left shoulder disaibility is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology (e.g., chronic pain, tenderness, consequent limitation of motion, etc.).  This disability does not result in any impairment or symptoms falling so far outside the purview of the Rating Schedule as to render it inadequate to properly evaluate this disability.  Consequently, referral of this claim for extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The appeal of the claim concerning entitlement to an initial rating higher than 10 percent prior to May 12, 2014, and higher than 20 percent since, for the lumbar back strain is dismissed since withdrawn.  

The appeal of the claim concerning entitlement to an initial compensable rating prior to May 12, 2014, and a rating higher than 10 percent since, for the left ankle sprain and tendonitis also is dismissed since also withdrawn.  

As well, the claim of entitlement to an initial rating higher than 10 percent for the subscapularis muscle strain of the left shoulder is denied.  


REMAND

As concerning the remaining claim for service connection for a lung disorder, the Veteran testified during his November 2014 Travel Board hearing that he was exposed to "burn pits" of trash/garbage, etc., while stationed in Iraq.  He explained that these burn pits torched accumulated plastics, oil, gas, and trash, and that he believes this is why he now has lung disability.  See the November 2014 Travel Board hearing transcript.  

In June 2010, the Veteran had a VA examination provided by QTC in order to determine whether his claimed lung disability was incurred during his service.  He reported experiencing cough with sputum and pain or discomfort over the chest area on exertion.  On examination of the chest and lungs, the examiner noted normal gross inspection of the chest and lungs.  Palpation revealed no tenderness, breath sounds were symmetric, and there were no rhonchi, rales or wheezes.  Expiratory phase was within normal limits.  Pulmonary function testing (PFT) showed a forced expiratory volume in one second (FEV-1) of 114 percent of the predicted value pre-bronchodilator.  No results were reported for the Veteran's ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC), and the examiner noted that the ratio FEV-1/FVC would more accurately reflect the severity of any lung condition.  Chest X-rays were within normal limits, and the examiner determined there was no pathology to render a diagnosis for the claimed lung disability.  He added that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  

Also of record is a more recent May 2014 DBQ for respiratory conditions.  The Veteran complained of a dry cough and shortness of breath with exertion after his last deployment to Iraq.  He denied the use of an inhaler, oral bronchodilator, antibiotics, oxygen therapy, and oral or parenteral corticosteroid medication for his claimed lung disability.  Chest X-rays revealed his lungs were free of masses or infiltrates.  There were no pleural effusions.  The examiner noted subtle wedging of several midthoracic vertebral bodies.  PFT showed an FEV-1 of 118 percent of the predicted value, pre-bronchodilator, and 101 percent of the predicted value post-bronchodilator.  The ratio of FEV-1/FVC was 109 percent of the predicted value, pre-bronchodilator, and 108 percent of the predicted value post-bronchodilator.  The diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) was 132 percent of the predicted value pre-bronchodilator.  It was noted in the PFT report, separate from the May 2014 DBQ, that the FVC, FEV-1, and FEV1/FVC ratio were all within normal limits.  It was further noted that the airway resistance was normal, but results showed overinflation, air trapping, and a high diffusing capacity for the measured volume.  The pulmonary function diagnosis was listed as increased diffusion.  However, the May 2014 examiner diagnosed constrictive bronchiolitis and opined that it is most likely due to exposure in Southwest Asia with unknown etiology.

So some portions of these examination reports are internally inconsistent, including in terms of whether the Veteran has a lung or respiratory disorder such as constrictive bronchiolitis.  The results from the PFTs in June 2010 and May 2014 are somewhat similar in regards to the findings, but ultimately reached different conclusions.  The June 2010 examiner found no evidence of a lung disability, whereas the May 2014 examiner diagnosed constrictive bronchiolitis, as confirmed in the May 2014 DBQ report, but gave a diagnosis of increased diffusion in the May 2014 PFT report.  The May 2014 examiner also seems to concede the Veteran has lung impairment (namely, constrictive bronchiolitis) owing to his service in Southwest Asia (so Iraq), even if the exact etiology is unknown.  Given the conflicting diagnoses of record, supplemental medical comment is needed to assist in determining whether the Veteran has a lung disability, namely constrictive bronchiolitis, and whether it is attributable to his military service, especially his service in Iraq.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, this claim is REMANDED for the following additional development and consideration: 

1.  Obtain supplemental comment (addendum opinion) concerning whether the Veteran has a lung disability, namely constrictive bronchiolitis, and if confirmed he does whether it is attributable to his military service, especially his service in Iraq, which he alleges involved exposure to burn pits (torched accumulated plastics, oil, gas, and trash).  His electronic file, including a complete copy of this decision and remand, must be made available to the examiner, and the examiner must indicate in the examination report that the electronic file was reviewed in conjunction with this additional comment.  The examiner must presume the credibility of the Veteran's statements that he was exposed to the burn pits during his service.  


In providing this additional comment, the examiner must discuss and reconcile the somewhat conflicting findings of the June 2010 and May 2014 VA examinations, both in terms of whether the Veteran has this claimed lung disability and its attribution to his military service.

It therefore is imperative the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  

If the person designated to provide this additional comment determines the Veteran needs to be reexamined, then schedule this additional examination, but this is left to the designee's discretion as to whether another actual examination is required.

2.  Then readjudicate the Veteran's claim of entitlement to service connection for a lung disorder in light of this and all other additional evidence.  If this claim continues to be denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


